         Case 3:21-cv-01626-EMC Document 71 Filed 08/05/21 Page 1 of 1




                            OFFICE OF THE CLERK
                        UNITED STATES DISTRICT COURT
                           Northern District of California

                                      CIVIL MINUTES


 Date: August 5, 2021            Time: 1:56 - 2:37 =             Judge: EDWARD M. CHEN
                                       41 Minutes

 Case No.: 21-cv-01626-EMC       Case Name: The Women's Student Union v. U.S.
                                 Department of Education

Attorneys for Plaintiff: Seth Galanter, Alexandra Brodsky
Attorney for Defendant: Benjamin Takemoto
Attorneys for Intervenors: Kathleen Hunker, Michael Johnson, Brian W. Barnes

 Deputy Clerk: Angella Meuleman                        Court Reporter: Katherine Sullivan

                        PROCEEDINGS HELD BY ZOOM WEBINAR

[61] Motion to Dismiss; Motion to Dismiss/Lack of Jurisdiction - held.
[19] Motion to Intervene – not held;
[35] Motion to Intervene – not held;
Initial Case Management Conference – not held.

                                         SUMMARY

Parties stated appearances and proffered argument. For the reasons stated on the record, the
Court granted the Department of Education’s motion to dismiss for lack of standing pursuant to
Federal Rule of Civil Procedure 12(b)(1), with leave to amend. Plaintiff has forty-five days to
file its amended complaint on or before September 19, 2021.

Court to issue written order.
